Unlawfully transporting intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for four years.
The conviction was had in the district court of Lamar county at a term ending on the 26th day of October, 1929. Judgment was entered December 16, 1930. The motion for new trial was overruled on the 19th day of December, 1930, at which time notice of appeal was given and the "statutory time" allowed within which to prepare and file the statement of facts and bills of exception. The bills of exception were filed on the 4th day of April, 1930, and the statement of facts was filed on the 8th day of the same month. The bills of exception were filed on the 106th day after notice of appeal, and the statement of facts was filed on the 110th day after notice of appeal. The utmost time allowed under the statute, article 760, C. C. P., was ninety days after final judgment and notice of appeal. The precedents are numerous and uniform to the effect mentioned. See collation of cases in Vernon's Ann. Tex. C. C. P., vol. 3, p. 129; see, also, supplement to the volume mentioned, page 23; Daniel v. State, 104 Tex.Crim. Rep.,286 S.W. 221; Davis v. State, 105 Tex.Crim. Rep.,287 S.W. 1100; Burleson v. State, 105 Tex.Crim. Rep.,288 S.W. 198, and numerous others. Due to the fact that the bills of exception and statement of facts were filed more than ninety days after notice of appeal, this court is precluded from considering them. Under the circumstances mentioned, there is nothing before this court for review.
No matters appearing from the record authorizing a reversal, the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.